DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: None
Cancelled: None  
Added: None 
Therefore Claims 1 – 20 are now pending.

Response to Arguments
Applicant's arguments filed 01/12/2021 have been fully considered but they are not persuasive. 
Applicant argues: Song et al. does not disclose both the switching element of the first type (e.g. P-type transistor) and the switching element of the second type (e.g. N-type transistor) included in a single pixel. Annotated FIG. 1 of Song shows that only one type is found in a single pixel.
Examiner respectfully disagrees with the applicant in that Song’s invention Paragraphs [0086] – teaches that the switching elements can be of different types of materials which are oxide and polycrystalline. Paragraph [0087] also teaches that the switching elements different types of channel which are p-type and n-type. Therefore, interchanging by using a combination of both types as taught in Paragraphs [0086 - 0087] is considered common knowledge for a person having ordinary skills in the art would have been able to achieve using known techniques which would have yielded similar predictable results.

Applicant argues: Oh et al. does not disclose "determining a driving frequency of the switching element of the first type to be a first driving frequency and a driving frequency of the switching element of the second type to be a second driving frequency less than the first driving frequency" of the present invention as claimed in claims 1 and 14. 
Examiner respectfully disagrees with the applicant in that based on how the claim is written it would lead one to think that the switching elements have driving frequency when it is the signal that goes to the switch which causes that signal to go on or off. Therefore Oh, was used to show based on applicant’s specification and broadly interpreting the claim is regarding the driving frequency being normal power mode and low power mode in which the display device may operate in. So quite clearly we can see that the driving frequency of the low power mode is less than the driving frequency of the normal mode.
	Since applicant’s arguments were not persuasive, please see the rejection below.


Allowable Subject Matter
Claims 4 – 8 and 17 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 9 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al., US Publication 2016/0321991 A1 in view of Oh et al., US Publication 2020/0082768 A1.

With regards to Claims 1 and 14, Song discloses: A display apparatus (Title and Abstract) comprising:  

4a gate driver configured to output a gate signal to the display panel (Paragraph [0063] - a scan line 151 that transfers a scan signal GW, meaning there is a gate driver);  
sa data driver configured to output a data voltage to the display panel (Paragraph [0063] - a data line 171 that intersects with the scan line 151 and transfers a data signal Dm, meaning that there is a data driver);  
6an emission driver configured to output an emission signal to the display panel (Paragraph [0063] - light emission control line 153 that transfers a light emission control signal EM to the operation control transistor T5 and the light emission control transistor T6, meaning that there is an emissions driver); and  
7Song fails to disclose: driving controller configured to determine a driving frequency of the switching element 8of the first type to be a first driving frequency and a driving frequency of the switching element 9of the second type to be a second driving frequency less than the first driving frequency in a low iofrequency driving mode, 
iiwherein the driving controller is configured to determine the second driving frequency 12based on a difference of a luminance of a writing frame in which the data voltage is written in 13the pixel and a luminance of a holding frame in which the written data voltage in the pixel is 14maintained without writing the data voltage.  
Oh discloses: a gate driver (120 – gate driver circuit);

an emissions driver (FIG 5, 122 – emissions signal output device);
7a driving controller (FIG 1, 140 - controller) configured to determine a driving frequency (display driving frequency) of the switching element 8of the first type (p-type transistors) to be a first driving frequency (FIG 20 and Paragraph [0252]) and a driving frequency (display driving frequency) of the switching element 9of the second type (n-type transistors; Song also mentions that the transistors can be either p-type or n-type) to be a second driving frequency less than the first driving frequency in a low iofrequency driving mode (FIG 20 and Paragraph [0253]), 
iiwherein the driving controller (FIG 1, 140 - controller) is configured to determine the second driving frequency 12based on a difference of a luminance of a writing frame (60HZ periods) in which the data voltage (Vdata - D1 - Dm) is written in 13the pixel (FIG 8 and Paragraph [00159 - 0166] – shows the data are supplied to the subpixels during this period) and a luminance of a holding frame (data holding period) in which the written data voltage in the pixel is 14maintained without writing the data voltage (FIG 8, shows that there is no writing of the data voltage during the holding period).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of driving controller configured to determine a driving frequency of the switching element 8of the first type to be a first driving frequency and a driving frequency of the switching element 9of the second type to be a second driving frequency less than the first driving frequency in a low iofrequency driving mode, iiwherein the driving controller is configured to determine the second driving frequency 12based on a difference of a luminance of a 
The motivation for doing this would have been in order to improve the efficiency of the display device (Oh’s Abstract)

1With regards to Claims 2 and 15, Oh discloses: wherein the driving controller (140 - controller) is configured to 2determine the driving frequency of the switching element of the first type to be the first driving 3frequency (Paragraph [0252]; also see FIG 20) and the driving frequency of the switching element of the second type to be the first 4driving frequency in a normal driving mode (Paragraph [0253]; also see FIG 20).  

With regards to Claims 3 and 16, Oh discloses: wherein the driving controller (140 - controller) is configured to44 determine the second driving frequency (Paragraph [0253]) by determining a difference of the luminance of the writing frame (60Hz periods) and the luminance of the holding frame (data holding) according to a grayscale value of an input 4image in candidate driving frequencies (Paragraph [0184 – 0190]).  

1With regards to Claim 9, Song discloses: the switching element of the first type is a polysilicon thin film transistor (Paragraph [0086]); and 3the switching element of the second type is an oxide thin film transistor (Paragraph [0086]). 
 
1With regards to Claim 10, Song discloses: 2the switching element of the first type is a P-type transistor (Paragraph [0087]); and 3the switching element of the second type is an N-type transistor (Paragraph [0087]).  

1With regards to Claim 11, Song discloses: wherein the pixel (FIG 1 and Paragraph [0049]) comprises:  
2a first pixel switching element (T1) comprising a control electrode (gate) connected to a first node (node connected to G1), 3an input electrode (source) connected to a second node (node connected to S1), and an output electrode (drain) connected to a third node (node connected to D1);  
4a second pixel switching element (T2) comprising a control electrode (gate) to which a first data 5write gate signal is applied (GW), an input electrode (source) to which the data voltage (Dm) is applied, and an output 6electrode (drain) connected to the second node (node connected to D2 & D1);  
7a third pixel switching element (T3) comprising a control electrode (gate) to which a second data write gate signal (GW) is applied, an input electrode (drain) connected to the first node (node connected to D3), and an output 46electrode (source) connected to the third node (node connected to S3); 
a fourth pixel switching element (T4) comprising a control electrode (gate) to which a data iiinitialization gate signal (GI) is applied, an input electrode (source) to which an initialization voltage is 12applied (Vint), and an output electrode (drain) connected to the first node (node connected to D4);  

16a sixth pixel switching element (T6) comprising a control electrode (gate) to which the emission 17signal (EM) is applied, an input electrode (source) connected to the third node (node connected to S6), and an output electrode (drain) 18connected to an anode electrode (anode) of an organic light emitting element (OLED);  
19a seventh pixel switching element (T7) comprising a control electrode (gate) to which an organic 20light emitting element initialization gate signal (GB) is applied, an input electrode (source) to which the 21initialization voltage (Vint) is applied, and an output electrode (drain) connected to the anode electrode (anode) of the 22organic light emitting element (OLED);  
23a storage capacitor (Cst) comprising a first electrode to which the high power voltage (ELVDD) is applied 24and a second electrode connected to the first node (node connected to Cst1); and  
25the organic light emitting element (OLED) comprising the anode electrode connected to the output 26electrode (drain) of the sixth switching element (T6) and a cathode electrode (cathode) to which a low power voltage (ELVSS) is 27applied.  

1With regards to Claim 12, Song discloses: wherein:  2the first pixel switching element (T1), the second pixel switching element (T2), the fifth pixel switching element 
5the third pixel switching element (T3), the fourth pixel switching element (T4), and the seventh 6pixel switching element (T7) are the oxide thin film transistors (Paragraph [0086] – teaches of oxide transistors).  

1 With regards to Claim 13, Song discloses: 2the first pixel switching element (T1), the second pixel switching element (T2), the fifth pixel 3switching element (T5), the sixth pixel switching element (T6), and the seventh pixel switching element (T7) 4are the polysilicon thin film transistors (Paragraph [0086] – polysilicon transistors); and 
the third pixel switching element (T3) and the fourth pixel switching element (T4) are the oxide 6thin film transistors (Paragraph [0086] – oxide transistors).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625